                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                             Plaintiff,            )
              v.                                   )       No. 20 CR 369
                                                   )
MARTIN CROSSLEY,                                   )       Hon. Martha M. Pacold
                                                   )
                             Defendant.            )



                   DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

       NOW COMES Defendant, Martin Crossley, by and through his attorney, QUINN A.

MICHAELIS, and respectfully submits the following voir dire questions:



       1. Are you or a member of your family involved in any community policing

          organizations? If yes, do you have direct contact with the police?

       2. Have you or any member of your family ever worked at a bank?

       3. Do you have any bias or prejudice against lawyers that defend the accused?

       4. What is your primary source of news and information? Do you have a preferred

          source/internet site that you receive your news from?

       5. Do you listen to podcasts? If so, which ones?

       6. Do you watch any crime/ forensic shows, movies or reality shows based on crime,

          crime solving, or the criminal justice system? If so, which ones?

       7. How would you feel if the defense did not present any evidence at all?

       8. If the defendant did not present any evidence, would you tend to think that the

          defendant is guilty?
9. Do you think that people that testify can have motives or biases that can affect their

   testimony?

10. Can you eliminate outside influences in your life and judge this case based on the

   evidence presented in court?

11. Are you a member of any fraternity, sorority or social organization that has

   ideological plan or political mission?

12. Do you have any special knowledge or training regarding biology or science?

13. Do you have any special knowledge or training regarding forensic testing?

14. Do you have any specific knowledge or training regarding the use of DNA?

15. Would you automatically believe the opinion of an expert witness?

16. Would you automatically believe the opinion of a scientist?

17. If an expert witness or a scientist were to testify to results produced by a machine,

   would you automatically believe the machine’s results?

18. Would you automatically believe the results of DNA testing?

19. If you were presented with DNA evidence, would you assume that the defendant is

   guilty?

20. Do you believe that lab technicians can make mistakes?

21. Are you familiar with experiments testing eyewitness identification problems?

22. Do you believe that a victim of a crime can honestly make mistakes when identifying

   someone?

23. Do you believe that eyewitness’s testimony is always reliable?

24. Do you believe that eyewitnesses give accurate descriptions?

25. Do you believe that things like stress and fear can influence an eyewitness’s memory?
      26. Do you believe that an eyewitness can misidentify an innocent person just because

          that person seems familiar to the eyewitness?

      27. Do you believe that police officers can influence who an eyewitness identifies?



Respectfully Submitted,

/s Quinn A. Michaelis

Quinn A. Michaelis
Attorney for MARTIN CROSSLEY
73 W. Monroe, Suite 106
Chicago, IL 60601
312-714-6920



                               CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2021 I electronically filed the above

                DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on May 21, 2021.


By His Attorney,
s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney For MARTIN CROSSLEY
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920
